Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 02/03/2021. 
Claims 1, 3-9, 11-16 are amended and pending. Claim 2 and 10 are cancelled. 
Rejection of claims 4-5, 12-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 1, 5, 8, 9, 13, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 of U.S. Patent No. 10,856,257 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as described below.

Regarding claim 1, Claim 2 of Patent ‘257 discloses a method for transmitting, by a user equipment (UE), uplink (UL) signals in a wireless communication system, the method comprising: 
	starting a time alignment timer (I-TAT) for an RRC_IDLE state based on the UE leaving an RRC_CONNECTED state (see claim 1, see limitation 2-4);
performing, via the RF transceiver, an UL data transmission using an UL grant configured for the RRC_IDLE state, without initiating a random access procedure, based on i) the UE being in the RRC_IDLE state and ii) the I-TAT running (see claim 1, see limitation 3-5); and
	performing, by the UE, no UL transmission except the random access procedure, based on i) the UE being in the RRC IDLE state and ii) the I-TAT not running (see claim 2).

Regarding claim 9, Claim 2 of Patent ‘257 discloses a user equipment (UE) for transmitting uplink (UL) signals in a wireless communication system as described above. Claim 2 does not explicitly disclose a radio frequency (RF) transceiver; a processor; and a memory storing at least one program that causes the processor to perform operations the operation of claim 2. However, Examiner takes official notice that it is well known to one of ordinary skill in 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a UE with processor transceiver and memory such that the operation of claim 2 can be implemented in a communication equipment. 
The motivation for doing so would be to allow reducing latency within UE. 

Regarding claim 5, 13, Claim 2 of USP 257 discloses the method further comprising: wherein the UE enters the RRC IDLE state upon leaving the RRC CONNECTED state (claim 1, limitation 2).  

Regarding claim 8, 16, Claim 2 of USP 257 discloses the method further comprising:  receiving a value of the I-TAT for the UE leaving the RRC CONNECTED state (see claim 1, limitation 1-2).

Claims 6, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,856,257 B2 in view of Choi et al. 

Regarding claim 6, 14, Claim 2 of USP 257 fails to disclose but Choi discloses the method wherein transmitting the UL data using the UL grant without initiating the random access procedure, based on i) the UE in the RRC IDLE state and ii) the I-TAT running, comprises: transmitting the UL data with an identity of the UE (see fig. 3, S306).

The motivation for doing so would be to allow establishing communicating using the identity previously established for UE. 

Claims 4, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,856,257 B2 in view of Parkvall et al. (US 9781690 B2). 

Regarding claim 4, 12, Claim 2 of USP 257 fails to disclose but Parkvall discloses the method wherein the UE in the RRC IDLE state and the I-TAT is running, the UE operates on UL timing being synchronized (see Parkvall at col. 2, line 57-col. 3, line 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include operating UE in synchronized state when the UE is in idle state and timer is running as described by Parkvall. 
The motivation for doing so would be to allow reducing latency by unnecessarily changing the states. 

Claims 7, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,856,257 B2 in view of Jang et al. (US 8,964,793).


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include stopping the TAT when the UE is transition into RRC connected state as described by Jang. 
The motivation for doing so would be to allow synchronization of the timers in connected state.  

Claims 3, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,856,257 B2 in view of Parkvall and Jang et al. (US 8,964,793).

Regarding claim 3, 11, Claim 2 of USP 257 fails to disclose but Parkvall discloses the method further comprising: receiving, by the UE in the RRC IDLE state, an indication to restart the I-TAT via system information (see Parkvall at col. 7, lines 31-col. 8, line 2). Jang further discloses restarting, by the UE in the RRC IDLE state, the I-TAT based on receiving the indication (col. 6, line 10-65).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include restarting the timer to allow achieving synchronization as described by Parkvall and Jang. 
The motivation for doing so would be to allow achieving synchronization.   

Claim Objections
Claims 1, 3-4, 6-9, 11-12, 14-16 are objected to because of the following informalities:  Regarding claim 1, 3-4, 6-9, 11-12, 14-16, the claim recites a time alignment timer but abbreviates it as I-TAT. Because “I” has no significance here, applicant is suggested to remove it. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, 13, the subject matter of these claims is already amended in the independent claim from which they depend from. As such, claim 5 and 13 fails to further limit independent claim 1 and 9. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, 9, 13-14, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2017/0055301 A1).

Regarding claims 1 and 9, Choi discloses a user equipment (UE) or a method for transmitting uplink (UL) signals in a wireless communication system, the method or UE comprising: 
a radio frequency (RF) transceiver (fig. 5, 520, par. 0061); 
a processor (fig. 5, 520, par. 0061);  and 
a memory storing at least one program that causes the processor to perform operations (fig. 5, 520, par. 0061);  comprising: 
starting a time alignment timer (I-TAT) for an RRC_IDLE state based on the UE leaving an RRC_CONNECTED state (see fig. 3, discloses s301, describes transitioning, S302 discloses starting a timer, see also fig. 5, par. 0048-0057); 

performing, by the UE, no UL transmission except the random access procedure, based on i) the UE being in the RRC IDLE state and ii) the I-TAT not running (see fig. 3, S305, discloses performing RA procedure when the UE is in idle and timer has expired in S304, see also fig. 5, par. 0048-0057).

Regarding claim 5, 13, Choi discloses the method further comprising: wherein the UE enters the RRC IDLE state upon leaving the RRC CONNECTED state (fig. 3, s301).  

Regarding claim 6, 14, Choi discloses the method wherein transmitting the UL data using the UL grant without initiating the random access procedure, based on i) the UE in the RRC IDLE state and ii) the I-TAT running, comprises:  transmitting the UL data with an identity of the UE (see fig. 3, S306).

Regarding claim 8, 16, Choi discloses the method further comprising:  receiving a value of the I-TAT for the UE leaving the RRC CONNECTED state (see fig. 3, S302).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Parkvall et al. (US 9,781,690 B2). 


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include operating UE in synchronized state when the UE is in idle state and timer is running as described by Parkvall to Choi. 
The motivation for doing so would be to allow reducing latency by unnecessarily changing the states. 

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1, 9 above, and further in view of Jang et al. (US 8,964,793).

Regarding claim 7, 15, Choi fails to disclose but Jang discloses the method further comprising: stopping, by the UE, the I-TAT based on the UE leaving the RRC IDLE state (see fig. 7, 707-713, discloses in response to completing random access procedure, i.e. getting into RRC connected state, starting or restarting TAT).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include stopping the TAT when the UE is transition into RRC connected state as described by Jang. 
The motivation for doing so would be to allow synchronization of the timers in connected state.  

Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1, 9 above, and further in view of Parkvall and Jang et al. (US 8,964,793).

Regarding claim 3, 11, Choi fails to disclose but Parkvall discloses the method further comprising: receiving, by the UE in the RRC IDLE state, an indication to restart the I-TAT via system information (see Parkvall at col. 7, lines 31-col. 8, line 2). Jang further discloses restarting, by the UE in the RRC IDLE state, the I-TAT based on receiving the indication (col. 6, line 10-65).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include restarting the timer to allow achieving synchronization as described by Parkvall and Jang. 
The motivation for doing so would be to allow achieving synchronization.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nishant Divecha/Primary Examiner, Art Unit 2466